Citation Nr: 0638333	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  03-31 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active military service from February 1977 to 
September 1982.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, that denied the veteran's claim for PTSD and 
attention deficit hyperactivity disorder (ADHD).

In his January 2003 notice of disagreement, the veteran 
limited his appeal to the matter of the claim for service 
connection for PTSD.  However, in his September 2003 
substantive appeal, the veteran addressed the ADHD issue and, 
in an April 2005 written statement, the veteran's 
representative raised the matter service connection for a 
depressive disorder.  In its May 2005 remand, the Board 
referred these issues to the RO for appropriate development 
and adjudication.  As it appears the RO has not yet 
considered the claims, the Board again refers the matters to 
the RO for further consideration.

As noted, in May 2005, the Board remanded the veteran's claim 
for service connection for PTSD to the RO for further 
evidentiary development.


FINDINGS OF FACT 

1.	The veteran's claimed-in service stressors are not 
related to combat.

2.	The objective and probative medical evidence of record 
preponderates against a finding that the veteran 
currently has PTSD related to his period of active 
military service or an event or occurrence therein.  




CONCLUSION OF LAW

PTSD was not incurred in or aggravated during active military 
service.  38 U.S.C.A. 1131, 5103-5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim, in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d. 1328 (Fed. Cir. 2006).

In the Mayfield case, the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as "the Court") 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court's taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) applied to all five elements of a 
service connection claim.  Id.  However, in a July 2006 
supplemental statement of the case (SSOC), VA provided the 
veteran with notice consistent with the Court's holding in 
Dingess.  Further, as the veteran's service connection claim 
is being denied, no disability rating or effective date will 
be assigned and, as set forth below, there can be no 
possibility of prejudice to the veteran.  As set forth 
herein, no additional notice or development is indicated in 
the veteran's claim. 

In August 2002, prior to the December 2002 rating decision, 
and in July 2005 and June 2006, the RO provided the appellant 
with correspondence essentially outlining the duty-to-assist 
requirements of the VCAA.  In addition, the appellant was 
advised, by virtue of a detailed July 2003 statement of the 
case (SOC) issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claim.  We therefore conclude that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claim, and that the SOC issued by the RO 
clarified what evidence would be required to establish 
service connection for PTSD.  The appellant responded to the 
RO's communications with additional evidence and argument, 
thus curing (or rendering harmless) any previous omissions.  

The Board is aware of the Federal Circuit Court's holding in 
Mayfield, supra concerning using post decisional documents.  
The use of the December 2002 rating decision as an instrument 
of notice in this case is cured by the subsequent de novo 
review by the July 2003 SOC and July 2006 Supplemental SOC 
(SSOC).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  The Board notes that the 
May 2005 remand specifically requested that the RO obtain a 
September 25, 2002 report from a physician at the VA medical 
center (VAMC) in Lebanon, Pennsylvania, noted in the July 
2003 SOC, and a July 21, 2002 treatment record from the VAMC 
in Coatesville, Pennsylvania, referenced by the veteran in 
his substantive appeal.  The treatment records received from 
the VAMC in Coatesville, and dated from June 25, 2002 to May 
4, 2006, do not include a July 21, 2002 record described by 
the veteran, nor did he submit a copy of it.  The Board 
further notes that, although a September 25, 2002 record was 
not received, a review of the claims file reflects that an 
Employability Assessment Form for the Pennsylvania State 
Department of Welfare, dated September 25, 2002 and signed by 
a VAMC physician is of record and may be the one described in 
the SOC.  Thus, for these reasons, any failure in the timing 
or language of VCAA notice by the RO constituted harmless 
error.  Thus, the Board may proceed without prejudice to the 
appellant.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



II.	Factual Background

Service medical records indicate that when examined for 
enlistment into service in January 1977, a psychiatric 
abnormality was not noted and the veteran was found qualified 
for active service.  The records are not referable to 
complaints or diagnosis of, or treatment for, PTSD.  In 1978, 
veteran was treated for alcohol abuse and, in June 1982, he 
was again referred for treatment.  When examined for 
discharge in September 1982, the veteran reported that he was 
in good health, and a psychiatric abnormality was not noted.

The veteran's service records indicate that his occupational 
specialty was food service specialist assigned from June 1977 
to October 1980 with the HHC, 1/8th INF.

Post service, VA in and outpatient medical records and 
examination reports, dated from 2002 to 2006, are associated 
with the claims file.  When seen in a VA outpatient clinic in 
June 2002, the veteran was diagnosed with ADHD. 

VA hospitalized the veteran in July 2002 at the VAMC in 
Coatesville.  The discharge summary was dictated on July 25, 
2002 and signed by a VA physician identified by the veteran 
in his substantive appeal.  It reflects the veteran's history 
of binge drinking and that he was incarcerated until June 12, 
2002 when he began VA outpatient treatment.  He was admitted 
with depression due to divorce and family dysfunction.  While 
hospitalized, detoxification was not necessary.  He was an 
active participant in group and individual therapy, and it 
was noted that he "has been treated for depression, ADHD, 
PTSD with medication with positive results".  While 
hospitalized, a neuropsychologist reported a diagnosis of 
ADHD.  The discharge diagnoses at Axis I were poly substance 
dependence and adjustment disorder with depressed and anxious 
mood.  

In a written statement received in August 2002, and in 
subsequent statements, the veteran said that he served with a 
comrade identified as J.L., at Ft. Carson, Colorado, while 
attached to the HHC 1/8th IN, 3rd, who committed suicide 
between 1977 and 1979, after being caught up in a conspiracy 
and theft of food that involved superior officers.

The veteran submitted a copy of an Employability Assessment 
Form completed for the Pennsylvania Department of Welfare and 
dated September 25, 2002, on which he said he could not work 
because he had severe depression, PTSD, and ADHD.  The form 
was signed by a physician at the VAMC in Lebanon, dated the 
same day, and diagnosed the veteran with depression, not 
otherwise specified, and alcohol abuse in remission.  A 
secondary diagnosis was personality disorder.

VA hospitalized the veteran at the VAMC in Lebanon at the end 
September 2002, with complaints of sleep difficulty, auditory 
hallucinations, depression, and flashbacks.  According to the 
initial record at admission, he had flashbacks of his service 
comrade that committed suicide.  On examination, it was noted 
that the veteran was preoccupied with his friend's suicide 
and with his inability to sleep at night, his auditory 
hallucinations, flashbacks, and nightmares "indicative of 
PTSD".  Treatment included individual and group 
psychotherapy and prescribed medication.  The veteran was 
discharged in early October 2002 when the discharge diagnoses 
at Axis I were depressive disorder with a need to rule out 
PTSD.

In November 2002, a VA outpatient neurology record reflects 
the veteran's multiple psychiatric problems, history of poly 
drug and alcohol dependence, and head injuries.  ADHD was 
diagnosed.  Another VA outpatient record, dated that day and 
completed by a psychiatrist, indicates that the veteran said 
he was not admitted to a VAMC's PTSD program because it did 
not treat non-combat veterans (that the doctor said was 
true).  He said he had PTSD.  The psychiatrist noted that the 
VAMC-Lebanon discharge summary (for the September to October 
2002 hospitalization) included diagnoses of depression with a 
need to rule out PTSD.  It was also noted that when seen in 
June 2002, ADHD was diagnosed.  The psychiatrist diagnosed a 
need to rule out PTSD and AD/HAD. 

The VA outpatient records dated in February 2003 indicate the 
veteran was homeless.  It was noted that that he was seen for 
"PTSD/??/" (questionable PTSD) and depression and treated 
for depression in the mental hygiene clinic.  

March 2003 VA outpatient records indicate that the veteran 
wanted admission for PTSD.  When seen in the urgent care 
clinic, PTSD was assessed, although after examination later 
that same day, his psychiatrist diagnosed poly substance 
abuse, AD/HAD, and mixed personality disorder.

In his September 2003 substantive appeal, the veteran said 
that on July 21, 2002, a VA physician diagnosed PTSD.

An October 2003 VA outpatient record includes diagnoses of 
adjustment disorder with depressed mood and alcohol 
dependence in remission.

According to VA outpatient records dated in September 2004 
and January 2006, results of a PTSD screen were negative.

In a July 2005 letter, the RO requested that the veteran 
provide the specifics of his alleged stressful events in 
service.  The veteran did not respond to the RO's request.

In June 2006, the veteran, who was 46 years old, underwent VA 
psychiatric examination.  According to the examination 
report, the examiner "thoroughly" reviewed the veteran's 
medical records.  The veteran denied a pre-service history of 
alcohol or drug problems.  The VA examiner noted that in a 
June 2002 behavior assessment, a VA psychiatrist noted that 
the veteran was drinking since around age 12, and that was a 
discrepancy in his history.  The veteran said he started to 
drink and use marijuana in service as he was under a lot of 
stress, but the examiner noted the earlier report of starting 
at age 12.  The veteran was sober for the past seven months.  

As to his alleged military trauma, the veteran said that 
while stationed at Fort Carson, many Vietnam group people 
worked in superior positions and he was just a Private 1, and 
treated like "crap" along with others of his rank.  He said 
J.L was posted in the stock room food inventory department 
and forced by Master Sergeant G. and a colonel commander to 
change books and records; they also stole food that so 
stressed J.L. that he shot himself.  According to the 
veteran, J.L. lived in a trailer with his wife and shot 
himself there.  The veteran did not observe the suicide and 
said the police reported to a new officer, Sergeant P., 
through whom the veteran learned about J.L.'s suicide.  He 
unable to recall the month, day or year of the incident and 
said it was probably in the spring of 1980.  He said his time 
as a cook was stressful too as he had to cook for many hours 
without a break.  

The veteran currently complained of intrusive thoughts about 
stressful times in service when he was a cook and felt 
nervous and angry since that time.  He still felt like 
killing those two people because of his colleague who 
committed suicide and believed he started abusing alcohol and 
drugs to relieve the stress in service.  He said his two 
marriages failed because of his inability to stay sober 
because of his symptoms of anger, depression, nervousness, 
and sleep difficulty.  His symptoms worsened with drugs and 
drinking.  He enjoyed horse racing and gambled, but not in 
the past seven months and was doing much better since then.  
He worked in the same job for the past three years, enjoyed 
the work, and was rated as a good worker.

It was noted that the veteran was hospitalized three times, 
once in service in 1979 for alcohol and drug use, in 1994, 
and by VA in July 2002.  He had relapses in between.  He was 
also hospitalized by VA for psychiatric treatment from 
September to October 2002 when it was noted that the Axis I 
diagnoses were depressive disorder, with a need to rule out 
PTSD.

Upon clinical examination, the diagnoses at Axis I were 
anxiety, depression and alcohol, marijuana, cocaine, opiates, 
and stimulant abuse, most probably due to chronic substances 
of abuse for more than 25 years.  The VA psychiatric examiner 
commented that there were noted discrepancies in the 
veteran's history, such as his reporting of alcohol and drug 
use that started in service, though the record showed he had 
some involvement prior to that.  It was also noted that the 
veteran was currently employed and enjoyed his job, with no 
major depressive signs or symptoms.  He had some dysphoric 
symptoms and anxiety, and was compliant with treatment 
recommendations for the past three or four years, but 
maintained sobriety only for seven months.  It was further 
noted that the VA outpatient records included a comment by 
the veteran's therapist to the effect that the veteran had 
some difficulties getting along with his mother, was able to 
relate well to his father and his difficulties with females 
continued.  The veteran enjoyed the company of his close-knit 
family and was working on his relationship difficulties.  In 
the VA psychiatric examiner's opinion, the veteran "does not 
have DSM-IV PTSD full criteria".  The VA examiner diagnosed 
anxiety and depression, not otherwise specified, most 
probably with alcohol and drug dependence of long duration.

III.	Legal Analysis

Pursuant to 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303, the 
veteran is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  

The veteran seeks service connection for PTSD.  Establishing 
service connection for PTSD requires (1) a current medical 
diagnosis of PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. App. 361, 
367 (1998); Gaines v. West, 11 Vet. App. 353, 357 (1998), 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).  The diagnosis of PTSD must 
comply with the criteria set forth in the Diagnostic and 
Statistical Manual of Mental Disorders, 4th Edition, of the 
American Psychiatric Association (DSM-IV).  See generally 
Cohen v. Brown, supra; 38 C.F.R. § 4.125 (2005).

The evidence required to support the occurrence of an in- 
service stressor for PTSD varies "depending on whether or not 
the veteran was 'engaged in combat with the enemy'. . . . 
Where . . . VA determines that the veteran did not engage in 
combat with the enemy . . . the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor."  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  The requisite additional evidence may be obtained 
from sources other than the veteran's service medical 
records.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996), 
aff'd, 124 F.3d 228 (Fed. Cir. 1997) (table); see also 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Doran v. 
Brown, 6 Vet. App. 283 (1994); Zarycki v. Brown, 6 Vet. App. 
at 98.

Section 3.304(f) was revised with specific regard to PTSD 
claims based upon personal assault.  See 67 Fed. Reg. 10,330 
(March 7, 2002), codified at 38 C.F.R. § 3.304(f) (2006).  
The effective date of the amendment was March 7, 2002, the 
date of its issuance as a final rule.  See YR v. West, 11 
Vet. App. 393, 397-399 (1998) (credible evidence is not 
limited to service department records and can be obtained 
from any source).  The 2002 amendment to section 3.304(f) 
does not require further development of this case, because 
there is no unresolved factual issue as to the occurrence of 
a scenario that constitutes a claimed personal assault 
"stressor" in service.

The record reveals that, during the course of his appeal, the 
veteran has described vague alleged stressors that caused his 
PTSD: that he served with a comrade identified as J.L., at 
Ft. Carson, Colorado, while attached to the HHC 1/8th IN, 3rd, 
who committed suicide between 1977 and 1979 or in 1980, after 
being caught up in a conspiracy and theft of food that 
involved superior officers.  The veteran's service personnel 
records verify that he was assigned as a food service 
specialist from June 1977 to October 1980 with the HHC, 1/8th 
INF.

Despite repeated requests by the RO, most recently in July 
2005, the veteran has not provided the specifics of his 
alleged stressful event(s) in service.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (The "duty to assist 
is not always a one-way street.").

More importantly, the preponderance of the competent medical 
evidence is against the claim that the veteran has a current 
diagnosis of PTSD related to service.  The record reflects a 
psychiatric abnormality was not noted on separation from 
service. 

The Board acknowledges that the record is replete with 
medical evidence documenting the veteran's VA 
hospitalizations since July 2002, when he was treated for 
poly substance abuse and adjustment disorder with depression 
and anxious mood (noted on the July 25, 2002 discharge 
summary).  Although the veteran contends that a July 21, 2002 
record from a physician diagnosed PTSD, a record entry dated 
July 22, 2002 only indicates that the veteran "has been 
treated for depression, ADHD, PTSD with medication with 
positive results", and the July 25, 2002 discharge summary 
signed by the physician the veteran named diagnosed poly 
substance abuse and adjustment disorder, not PTSD.  
Furthermore, only a need to rule out PTSD was noted in the 
September to October 2002 VA hospital record.  As well, the 
November 2002 VA medical records show that a VA neurologist 
noted the veteran's history of multiple psychiatric problems 
with a history of poly drug and alcohol dependence, but 
diagnosed ADHD, and the veteran's psychiatrist indicated that 
he said he had PTSD, but only diagnosed depression with a 
need to rule out PTSD.  In March 2003, that VA psychiatrist 
diagnosed the veteran with poly substance abuse, AD/HAD, and 
mixed personality disorder.
 
Most importantly, in June 2006, a VA psychiatric examiner who 
thoroughly reviewed the veteran's medical records and 
examined him diagnosed anxiety and depression, most probably 
due to chronic substance abuse for over 25 years, and 
alcohol, marijuana, cocaine, opiates, stimulant abuse, in 
remission.  The VA examiner noted discrepancies in the 
veteran's history, such as his reporting of alcohol and drug 
use that started in service, though records show some 
involvement before that.  It was noted that the veteran 
currently worked and enjoyed his current job with no 
depressive signs or symptoms.  He had some dysphoric symptoms 
and anxiety and was compliant with treatment.  He related 
well to his father and had some difficulties getting along 
with his mother.  He enjoyed his close-knit family's company.  
He was working on his relationship difficulties.  In the VA 
examiner's opinion, the veteran "does not have DSM-IV PTSD 
full criteria".  Anxiety and depression were diagnosed.

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing; the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.

The veteran's service medical records do not reflect that he 
was involved in combat and he did not receive any combat-
related decorations or awards.  The medical evidence of 
record reflects that the veteran has variously claimed his 
stress events in service include a comrade's suicide that he 
did not witness. 

Nevertheless, the June 2006 VA psychiatric examination report 
indicates that the veteran did not appear to have PTSD due to 
experiences during military service.  Rather, the VA examiner 
diagnosed anxiety and depression.  Thus, even assuming, 
arguendo, the stressor contentions of the veteran, PTSD is 
not shown by the medical evidence of record.  See Colvin, 
Owens; and Evans. 

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms including a causal 
relationship between his alleged PTSD and his active military 
service.  See, e.g., Routen v. Brown, 10 Vet. App. 183, 186 
(1997); ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied 119 S. 
Ct. 404 (1998).  See also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Harvey v. Brown, 
6 Vet. App. 390, 393-94 (1994).  Here, the veteran has not 
submitted any medical opinion or other medical evidence that 
supports his claim.  Moreover, the preponderance of the 
probative and objective medical evidence now of record 
militates against a finding that the veteran has PTSD related 
to service or any incident thereof.  38 U.S.C.A. §§ 1131, 
5107(a); 38 C.F.R. §§ 3.303, 3.304.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
PTSD must be denied.


ORDER

Service connection for post-traumatic stress disorder is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


